Exhibit 10.2




ADDENDUM TO MANAGEMENT AGREEMENT




THIS ADDENDUM TO MANAGEMENT AGREEMENT (the “Agreement”) is made on March 8 2010
by and between UNIVERSAL CAPITAL MANAGEMENT, INC., a Delaware corporation
(“Manager”); MEDIAVIX, INC., a Delaware corporation (“Mediavix” or “Company”)
and PR SPECIALISTS, INC., Inc., a Delaware corporation (“PR Specialists”).




1.

This Agreement amends and modifies that certain Management Agreement
(“Management Agreement”) dated December 16, 2009 made and entered into by the
parties hereto as follows:




Section 3(a) is deleted and replaced with the following:




(a) Management Fees. PR Specialists shall pay Manager for the services to
Mediavix by delivering to Manager two million five hundred thousand (2,500,000)
shares common stock of PR Specialists prior to March 10, 2010, which shares PR
Specialists intends to include, to the extent practicable, in PR Specialist’s
next registration of its shares with the Securities and Exchange Commission. All
compensation described in this section 3(a) shall be considered earned when
paid.




If the term of this Agreement extends beyond the Term, Mediavix and Manager
shall discuss the continuing Services and the compensation required for those
services.




2.

Capitalized terms herein have the same meaning as used in the Management
Agreement unless otherwise noted.




3.

All other provisions of the Management Agreement remain in full force and
effect, other than any provision that conflicts with the terms and spirit of
this Agreement, which shall be deemed to be amended appropriately in order to be
consistent with this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
written above.




PR Specialists, Inc.,




_______________

By: _____________________

Witness

      Marjorie DeHey Daleo,

      Chief Executive Officer




Mediavix Inc.,




_______________

By: _____________________

Witness

      Marjorie DeHey Daleo,

      Chief Executive Officer

 

Universal Capital Management, Inc.,




_______________

By: _____________________

Witness

      Robert Oberosler, President












